Case
 Case1:20-cv-00805-PLM-PJG
      1:20-cv-00291-JTN-SJB ECF
                            ECF No.
                                No. 1-7,  PageID.55
                                    13 filed 04/14/20 Filed 08/24/20 Page
                                                       PageID.123     Page11ofof55




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

ANDREW BELANGER, JUSTIN PHILLIPS,
and CALVIN ZASTROW,
           Plaintiffs,                              Case No. 1:20-cv-291

      v.                                            STIPULATED ORDER AND
                                                    NOTICE OF SETTLEMENT
GRETCHEN WHITMER, in her official
capacity as Governor for the State of Michigan,     Hon. Janet T. Neff
and CITY OF DETROIT,
              Defendants.


AMERICAN FREEDOM LAW CENTER                  MICHIGAN DEPARTMENT OF
                                             ATTORNEY GENERAL
Robert J. Muise, Esq. (P62849)
P.O. Box 131098                              Joseph T. Froehlich
Ann Arbor, Michigan 48113                    John Fedynsky
(734) 635-3756                               Assistant Attorney General
rmuise@americanfreedomlawcenter.org          525 West Ottawa Street
                                             P.O. Box 30754
David Yerushalmi, Esq. (Ariz. Bar No.        Lansing, Michigan 48909
009616; DC Bar No. 978179; Cal. Bar No.      (517) 335-7573
132011; NY Bar No. 4632568)                  froehlichj1@michigan.gov
1901 Pennsylvania Avenue NW, Suite 201       FedynskyJ@michigan.gov
Washington, D.C. 20006
(646) 262-0500                           Attorneys for Defendant Gretchen Whitmer
dyerushalmi@americanfreedomlawcenter.org
                                         CITY OF DETROIT LAW DEPARTMENT
Attorneys for Plaintiff
                                         Patrick M. Cunningham
                                         Senior Assistant Corporation Counsel
                                         Commercial & Tort Litigation
                                         Coleman A. Young Municipal Building
                                         2 Woodward Ave., 5th Floor
                                         Detroit, Michigan 48226
                                         (313) 237-5032
                                         cunninghamp@detroitmi.gov

                                      Attorneys for Defendant City of Detroit
 ___________________________________________________________________________




                                           -1-

                                        Exhibit G
Case
 Case1:20-cv-00805-PLM-PJG
      1:20-cv-00291-JTN-SJB ECF
                            ECF No.
                                No. 1-7,  PageID.56
                                    13 filed 04/14/20 Filed 08/24/20 Page
                                                       PageID.124     Page22ofof55




       Plaintiffs Andrew Belanger, Justin Phillips, and Calvin Zastrow (collectively referred to

as “Plaintiffs”), through counsel, Defendant Gretchen Whitmer, through counsel, and Defendant

City of Detroit, through counsel, (collectively the “parties”), pursuant to the Court’s Order

directing the parties to “confer and attempt in good faith to negotiate a resolution to this dispute,”

hereby stipulate to the following and to the entry of the attached Order:

       1.      On April 1, 2020, Plaintiffs filed this lawsuit seeking to enjoin Defendants from

enforcing Executive Order 2020-21 against them for engaging in peaceful, expressive religious

activity on the public sidewalks and other public fora adjacent to abortion centers in the State of

Michigan.    Plaintiffs contend that this activity is protected by the First and Fourteenth

Amendments to the United States Constitution. Plaintiffs further contend that they understand

and intend to adhere to the social distancing measures recommended by the Centers for Disease

Control and Prevention, specifically including remaining at least six feet from all people from

outside the person’s household when engaging in their expressive religious activities.

       2.      On April 7, 2020, Defendant Whitmer issued the following guidance regarding

the application and enforcement of Executive Order 2020-21:

       Q: Does Executive Order 2020-21 prohibit persons from engaging in outdoor
       activities that are protected by the First Amendment to the United States
       Constitution?

       A: No. Persons may engage in expressive activities protected by the First Amendment
       within the State of Michigan, but must adhere to social distancing measures
       recommended by the Centers for Disease Control and Prevention, including remaining at
       least six feet from people from outside the person’s household.

(found at https://www.michigan.gov/coronavirus/0,9753,7-406-98178_98455-522631--,00.html)

       3.      Defendants agree that Executive Order 2020-21 does not prohibit the conduct of

Plaintiffs that is alleged in the Complaint. The City of Detroit shall dismiss the criminal citation

issued to Plaintiff Andrew Belanger and any related criminal charges or proceedings that might



                                                -2-
Case
 Case1:20-cv-00805-PLM-PJG
      1:20-cv-00291-JTN-SJB ECF
                            ECF No.
                                No. 1-7,  PageID.57
                                    13 filed 04/14/20 Filed 08/24/20 Page
                                                       PageID.125     Page33ofof55




arise from this citation and the incident related to it. A true and correct copy of the citation is

attached to the Complaint as Exhibit 2 (Doc. No. 1-2).

       4.      On April 9, 2020, Defendant Whitmer issued Executive Order 2020-42, in which

she stated, in relevant part, “[W]ith this order, I find it reasonable and necessary to reaffirm the

measures set forth in Executive Order 2020-21, clarify them, and extend their duration to April

30, 2020. This order takes effect on April 9, 2020 at 11:59 pm. When this order takes effect,

Executive Order 2020-21 is rescinded.”

       5.      Defendants agree that the guidance regarding the application and enforcement of

Executive Order 2020-21 set forth in paragraph 2 above applies with equal force to Executive

Order 2020-42. Defendants further agree that Executive Order 2020-42 does not prohibit the

conduct of Plaintiffs that is alleged in the Complaint.

       6.      Plaintiffs hereby release the City of Detroit and each of its employees, agents,

departments, officers and representatives from any and all liabilities, damages, or claims, arising

out of the incident underlying Plaintiffs’ complaint. Plaintiffs stipulate that their release is

voluntary, that there is no prosecutorial misconduct involved in this matter and that enforcement

of their release would not adversely affect the public interest. Plaintiffs agree to execute a

release of liability as described above.

       7.      The parties agree that the above-captioned lawsuit shall be dismissed with

prejudice as the provisions of this stipulation resolve Plaintiffs’ claims, and each party shall be

responsible for his or her own costs and attorneys’ fees.

       So stipulated this 13th day of April 2020.




                                                -3-
Case
 Case1:20-cv-00805-PLM-PJG
      1:20-cv-00291-JTN-SJB ECF
                            ECF No.
                                No. 1-7,  PageID.58
                                    13 filed 04/14/20 Filed 08/24/20 Page
                                                       PageID.126     Page44ofof55




AMERICAN FREEDOM LAW CENTER              MICHIGAN DEPARTMENT OF ATTORNEY
                                         GENERAL
By: Robert J. Muise
Robert J. Muise, Esq. (P62849)           By: Joseph T. Froehlich
Attorneys for Plaintiff                  Joseph T. Froehlich
                                         Attorneys for Defendant Gretchen Whitmer

                                         CITY OF DETROIT LAW DEPARTMENT

                                         By: Patrick M. Cunningham
                                         Attorneys for Defendant City of Detroit




                                       -4-
Case
 Case1:20-cv-00805-PLM-PJG
      1:20-cv-00291-JTN-SJB ECF
                            ECF No.
                                No. 1-7,  PageID.59
                                    13 filed 04/14/20 Filed 08/24/20 Page
                                                       PageID.127     Page55ofof55




                                                  ***

                                             ORDER

       Pursuant to the stipulation of the parties as set forth above, the provisions of this

stipulation are hereby Ordered by the Court, and this case is dismissed with prejudice and

without costs or attorneys’ fees to any party.

       This is a final order that resolves all pending claims and closes the case.

                        14th day of April 2020.
       So Ordered this _____



                                                 _________________________________
                                                   /s/ Janet T. Neff
                                                 Janet T. Neff
                                                 United States District Court Judge




                                                  -5-
